Exhibit FAR EAST ENERGY CORPORATION RESTRICTED STOCK AGREEMENT FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, Far East Energy Corporation (the "Company"), a Nevada corporation, hereby grants to Thomas E. Williams, an employee (the "Holder"), shares of the common stock, $0.001 par value per share, of the Company ("Shares"), which are subject to certain restrictions and to a risk of forfeiture upon the terms set forth in this restricted stock agreement (this "Agreement"): WHEREAS, the Holder has been granted the following award (the "Award") in connection with his or her retention as an employee and as compensation for services rendered; NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein, the parties hereto agree as follows: 1.Grant. The Holder is hereby granted 28,125 Shares, subject to certain restrictions and a risk of forfeiture (the "Restricted Shares").The Restricted Shares are granted as of December 27, 2007 (the "Date of Grant"). 2.Vesting of Award.
